TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


NO. 03-09-00562-CV


Tabetha Seiler and David Vidaure, Appellants

v.

Texas Department of Family and Protective Services, Appellee



FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
NO. 08-793-FC3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	In October 2009, the trial court found that appellants Tabetha Seiler and
David Vidaure were not indigent and signed orders removing their appointed attorneys from the case. 
In December we informed appellants that the reporter's record was overdue.  In February, we
informed them that their briefs were overdue and that the appeal was subject to dismissal for want
of prosecution if the briefs were not filed by March 8, 2010.  To date, appellants have not filed a
brief, paid their fees, arranged for the reporter's record to be filed, or communicated with this Court
in any fashion. We therefore dismiss the appeal for want of prosecution.  Tex. R. App. P. 42.3(b).

					__________________________________________
					David Puryear, Justice
Before Justices Patterson, Puryear and Henson
Dismissed for Want of Prosecution
Filed:   May 28, 2010